Case 1:20-cv-00521-JMS-TAB Document 8 Filed 11/10/20 Page 1 of 6 PageID #: 55




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JAMES F. REED, IV,                                    )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:20-cv-00521-JMS-TAB
                                                      )
MARK SEVIER,                                          )
                                                      )
                              Respondent.             )

            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       James Reed's petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case NCF-19-06-0084. For the reasons explained in this Entry, Mr. Reed's petition is

denied.

       A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 1:20-cv-00521-JMS-TAB Document 8 Filed 11/10/20 Page 2 of 6 PageID #: 56




       B. Disciplinary Proceeding

       On June 14, 2019, Indiana Department of Correction ("IDOC') Officer Christopher Sanford

wrote a Report of Conduct charging Mr. Reed with a code violation A-113, trafficking:

       On 6/11/19 Rebecca Landers, Aramark Employee, gave a wedding ring to offender
       Reed, James 215298 to deliver to Shackleford. Shackleford received the ring from
       Reed on 6/11/19. The ring was confiscated from Shackleford's possession by
       Investigator Kenny Stephens on 6/12/19. The ring was placed into evidence.

Dkt. 7-1.

       Mr. Reed was notified of the charge on June 17, 2019, when he received a Notice of

Disciplinary Hearing Screening Report. Dkt. 7-5. Mr. Reed pled not guilty, wished to have a lay

advocate, did not wish to call any witnesses, and did not request any physical evidence. Id.

       A disciplinary hearing was held on June 19, 2019. Mr. Reed stated: "I am ready to start

the hearing. It is just hear say. The ring was not in my possession, it was not found in my

possession, it was found on the other offender, there is no time or place I did not have anything to

do with it." Dkt. 7-7. The disciplinary hearing officer ("DHO") considered the staff reports, Mr.

Reed's statement, and the physical evidence of the pictures and confidential and nonconfidential

report of investigation. Id. The DHO found Mr. Reed guilty and recommended grievous loss

sanctions of a deprivation of 90-days' earned-credit time and a credit class demotion that was

suspended. Id.

       Mr. Reed appealed to the Facility Head and the IDOC Final Reviewing Authority, but

neither appeal was successful. Dkt. 7-8; dkt. 7-9. He then filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Dkt. 1. The respondent filed a return to order to show cause on April

2, 2020. Dkt. 7. Mr. Reed did not file a reply.




                                                  2
Case 1:20-cv-00521-JMS-TAB Document 8 Filed 11/10/20 Page 3 of 6 PageID #: 57




        C. Analysis

        Mr. Reed's petition fails to list any grounds on which he challenges his disciplinary

conviction. Dkt. 1 at 3-6. Mr. Reed answers item 13 on the petition, which asks what grounds were

not presented in his lower administrative appeals and what reasons exist for Mr. Reed not

presenting them. Id. at 5. Mr. Reed states:

        I never asked investigator K. Stephens to take a witness statement from a offender
        Shackleford do to the fact that I.A. K. Stephens stated he did not care one way or
        the other your both going to seg so let down state deal with your innocence. I was
        in fear of my freedom because this facility would not let the offender that really had
        the relationship with Miss Lander's speak up on my behalf. "Could the courts ask
        offender shackleford for a statement?"

Id.

        The respondent argues that Mr. Reed does not list any grounds for relief in his petition.

Dkt. 7 at 1, 5-6. The Court agrees and need not refer to Mr. Reed's first level appeal to infer or

make his legal arguments for him, as Mr. Reed did not complete his petition by outlining his

grounds. 1 The Court will, however, construe Mr. Reed's response to item number 13 in his petition

as a challenge to his ability to present a witness statement and will limit its analysis to this ground

only.

        Mr. Reed's arguments regarding seeking a witness statement from offender Shackleford

are contradictory. In his petition he claims he never asked for this statement to be taken but also

claims that he did ask Investigator Stephens to get such a statement to exonerate him from the

charge. Dkt. 1 at 2, 5. Mr. Reed admits that he did not raise this issue in his lower level appeals.




1
  The petition clearly instructs a petitioner to "[s]tate concisely every ground on which you claim
that you are being held unlawfully. Summarize briefly the facts supporting each ground. If
necessary, you may attach pages stating additional grounds and facts supporting the same . . . . If
you fail to set forth all grounds in this petition, you may be barred from presenting additional
grounds at a later date." Dkt. 1 at 3-4.
                                                  3
Case 1:20-cv-00521-JMS-TAB Document 8 Filed 11/10/20 Page 4 of 6 PageID #: 58




       In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

Final Reviewing Authority may be raised in a subsequent petition for writ of habeas corpus unless

a showing of "cause and prejudice or a miscarriage of justice (meaning conviction of an innocent

person)" has been made. See 28 U.S.C. § 2254(b)(1)(A); Washington v. Boughton, 884 F.3d 692,

698 (7th Cir. 2018); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d

978, 981 (7th Cir. 2002). The Court has reviewed Mr. Reed's first level appeal 2 and finds no

mention of Mr. Reed's argument regarding a witness statement from offender Shackleford. The

respondent argues that Mr. Reed explains why he did not ask for offender Shackleford's statement

at screening but "does not explain why he failed to raise these arguments in his petition in his

administrative appeal." Dkt. 7 at 7.

       The Court agrees that Mr. Reed's general statement that he did not ask for the witness

statement because Investigator Stephens "did not care" and that he feared for his freedom because

the facility would not allow offender Shackleford to speak up on his behalf fails to show cause or

prejudice. Cause is "'an objective factor, external to the defense, that impeded the defendant's

efforts to raise the claim in an earlier proceeding. Prejudice [is] an error which so infected the

entire trial that the resulting conviction violates due process.'" Weddington v. Zatecky, 721 F.3d

456, 465 (7th Cir. 2013) (quoting Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010) (quotation




2
  Mr. Reed's appeal to the Facility Head reads: "1) I was approached by Investigator K. Stephens
to screen me for tattoos on 6/12/2019, resulting my being placed in segregation a few hours later.
2) On 6/14/2019 Report of Conduct was imposed for code violation 113 trafficking for which
resulted in conclusion of guilt based on allegation of receiving a ring that was never found to be
in my possession; 3) and said ring was found in another prisoner's possession on 6/11/2019; 4)
There is no video, and other witness evidence to substantiate Rebecca Lander's 'claim' that she
ever gave me a ring to pass on to another; 5) In fact, she was oblivious to who I was 'personally'
by name until it was provided to her; 6) It was overtly known weeks prior to my being placed in
seg. that R. Sanders was under investigation, so how, and why would I 'ever' want 'anything' to do
with her on any level." Dkt. 7-8 (errors in original).
                                                4
Case 1:20-cv-00521-JMS-TAB Document 8 Filed 11/10/20 Page 5 of 6 PageID #: 59




and citation omitted)). "To demonstrate a fundamental miscarriage of justice, a petitioner must

show that 'a constitutional violation has probably resulted in the conviction of one who is actually

innocent' such that 'it is more likely than not that no reasonable [fact finder] would have convicted

[the petitioner] in the light of the new evidence.'" Thomas v. Williams, 822 F.3d 378, 386 (7th Cir.

2016) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)) (citing Kuhlmann v. Wilson, 477 U.S.

436 (1986)); Murray v. Carrier, 477 U.S. 478 (1986). Mr. Reed's screening report indicates that

he did not ask for any witnesses, and he fails to explain why he was unable to raise any issues

regarding his presentation of witnesses in his appeals. Because Mr. Reed has failed to show cause

and prejudice, habeas relief on this ground is denied.

       D. Conclusion

       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Reed to the relief he seeks.

Accordingly, Mr. Reed's petition for a writ of habeas corpus must be denied and the action

dismissed.

       Judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.




    Date: 11/10/2020




                                                 5
Case 1:20-cv-00521-JMS-TAB Document 8 Filed 11/10/20 Page 6 of 6 PageID #: 60




Distribution:

JAMES F. REED, IV
215298
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Natalie Faye Weiss
INDIANA ATTORNEY GENERAL
natalie.weiss@atg.in.gov




                                      6
